                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                              )
                                                       )
                                                       )
                                                       )
                       v.                              ) Criminal No. 07-436
                                                       )
                                                       )
ROBERT DAVIES,                                         )
                                                       )
                       Petitioner.                     )

                                     MEMORANDUM OPINION

       Pending before the court are two motions to vacate under 28 U.S.C. § 2255 (ECF Nos.

311, 312) filed by petitioner Robert Davies (“petitioner”). For the reasons set forth in this

memorandum opinion, the motions will be denied for lack of subject-matter jurisdiction.

       Petitioner in the § 2255 motion filed at ECF No. 311 collaterally attacks the order dated

February 5, 2019, in which the court found petitioner violated his conditions of supervised

release by travelling outside the district of supervision without the approval of the probation

officer (ECF No. 308). The court in the order dated February 5, 2019, did not impose any further

sanction upon petitioner in light of his personal progress and gainful employment. (Id.) Petitioner

argues, however, that his right to counsel guaranteed by the Sixth Amendment to the United

States Constitution was violated with respect to the supervised release proceedings because his

counsel refused to appeal the court’s order dated February 5, 2019. (ECF No. 311.)

       A prerequisite to the court having subject-matter jurisdiction over a § 2255 motion is that

the petitioner must be “in custody under the sentence which he seeks to set aside.” U. S. ex rel.

Bogish v. Tees, 211 F.2d 69, 71–72 (3d Cir. 1954); Ghelichkhani v. United States, No. 07-

80125-CR, 2017 WL 6597550, at *2 (S.D. Fla. Sept. 26, 2017), report and recommendation
adopted, No. 07-CR-70125, 2017 WL 6597977 (S.D. Fla. Oct. 30, 2017), aff'd, 740 F. App'x 978

(11th Cir. 2018) (“To come within § 2255's scope, the movant must be in custody under the

sentence being challenged, and relief under § 2255 is unavailable for a sentence that has been

completed.”); Kenny v. United States, No. CV 14-6100 (JLL), 2016 WL 70818, at *4 (D.N.J.

Jan. 6, 2016) (“This 'in custody' requirement is required for subject matter jurisdiction under ...

28 U.S.C. § 2255(a).”) (quoting Diarrassouba v. United States, Civ. No. 12-2257, 2014 WL

546341, at *2-3 (D.N.J. Feb. 10, 2014)). Petitioner is not in custody pursuant to the court’s order

dated February 5, 2019; rather, petitioner is “in custody” as a result of his original conviction and

sentence. This court, therefore, is without subject-matter jurisdiction to decide petitioner’s §

2255 motion in which he collaterally attacks the court’s order dated February 5, 2019, because

he is not “in custody” pursuant to that order. The § 2255 motion (ECF No. 311) will, therefore,

be denied for lack of jurisdiction. 1

        Petitioner in the § 2255 motion filed at ECF No. 312 for the fourth time collaterally attacks

his original conviction and sentence. He argues that his right to counsel was violated because his

trial counsel did not appeal his original conviction and sentence. As this court previously explained

to petitioner, the Antiterrorism and Effective Death Penalty Act of 1996 (the “AEDPA”), under

which he seeks relief, provides for stringent procedural and substantive requirements that an

applicant must satisfy in order to file a “second or successive” habeas corpus petition with a district




1
        To the extent the § 2255 motion filed at ECF No. 311 can be construed as attacking
petitioner’s original conviction and sentence for which he is currently “in custody,” Young v.
Vaughn, 83 F.3d 72, 75 (3d Cir. 1996), the court is without subject-matter jurisdiction to decide
the motion. The § 2255 motion filed at ECF No. 311 would qualify as a “successive” § 2255
motion attacking petitioner’s original conviction or sentence for which petitioner did not obtain
authorization to file from the court of appeals.


                                                  2
court. The AEDPA’s requirements for filing a second or successive petition under § 2255 is

codified at 28 U.S.C. § 2255(h). Section 2255(h) provides:

        (h) A second or successive motion must be certified as provided in section 2244
            by a panel of the appropriate court of appeals to contain—

            (1) newly discovered evidence that, if proven and viewed in light of the
            evidence as a whole, would be sufficient to establish by clear and convincing
            evidence that no reasonable factfinder would have found the movant guilty of
            the offense; or

            (2) a new rule of constitutional law, made retroactive to cases on collateral
            review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h) (emphasis added). Among other things, the AEDPA requires that before filing

a “second or successive” petition with the district court, an applicant must “move in the appropriate

court of appeals for an order authorizing the district court to consider the application.” 28 U.S.C.

§ 2244(b)(3)(A). A district court lacks subject-matter jurisdiction over an unauthorized second or

successive petition. Lugo v. Zickefoose, 427 F. App’x 89, 92 (3d Cir. 2011) (“We also agree with

the District Court's ultimate conclusion that it lacked subject matter jurisdiction over the petition,

treated as a second or successive § 2255 motion.”); Wilcox v. United States, Civ. Action No. 11-

1247, 2015 WL 179542, at *1 (D.N.J. Jan. 14, 2015) (“This Court will deny the motion because it

is a second or successive § 2255 petition. This Court lacks subject-matter jurisdiction to review it

without authorization from the United States Court of Appeals for the Third Circuit (“Third

Circuit”).”). In other words, if a petitioner does not obtain authorization from the court of appeals

to file a second or successive motion, the district court is without subject-matter jurisdiction to

hear the petition.

        Here, petitioner’s § 2255 motion filed at ECF No. 312 is the fourth motion filed by

petitioner in which he collaterally attacks his original conviction and sentence. Petitioner did not

receive certification from the Third Circuit Court of Appeals prior to filing the fourth § 2255


                                                  3
motion attacking his conviction and sentence. This court, therefore, is without subject-matter

jurisdiction to decide the successive § 2255 motion filed at ECF No. 312. The § 2255 motion

filed at ECF No. 312 will be denied for lack of subject-matter jurisdiction.

       When a district court issues a final order denying a § 2255 motion, the court must also

determine whether a certificate of appealability (“COA”) should issue. Otherwise, the clerk of the

court of appeals shall remand the case to the district court for a prompt determination as to whether

a certificate should issue. See 3rd Cir. LAR 22.2.

       When the district court denies a habeas petition on procedural grounds without
       reaching the prisoner’s underlying constitutional claim, a COA should issue when
       the petitioner shows, at least, that jurists of reason would find it debatable whether
       the petition states a valid claim of the denial of a constitutional right and that jurists
       of reason would find it debatable whether the district court was correct in its
       procedural ruling.

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

       Based upon the § 2255 motions and for the reasons set forth herein, the court finds that

petitioner did not show a substantial denial of a constitutional right. Accordingly, a COA should

not issue.

       An appropriate order will be entered.

                                                        BY THE COURT,

Dated: April 18, 2019                                   /s/ JOY FLOWERS CONTI
                                                        Joy Flowers Conti
                                                        Senior United States District Court Judge




                                                   4
